Electronically Filed
                                                     Supreme Court
                                                     SCWC-29131
                                                     18-MAY-2012
                                                     12:21 PM



                          NO. SCWC-29131


          IN THE SUPREME COURT OF THE STATE OF HAWAI#I




        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,


                                vs.


        PATRICK K. K. HO, Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29131; FC-CR NO. 07-1-0021)


                        ORDER OF CORRECTION
            (By:   Recktenwald, C.J., Nakayama, Acoba,
                      Duffy and McKenna, JJ.)


          IT IS HEREBY ORDERED that the opinion and dissenting

opinion filed on May 9, 2012, and the order of correction and

amended opinion filed on May 14, 2012 are corrected as follows:

          On the first page of each of the above documents, the

case caption is corrected by deleting “CR. NO. 05-1-0282(3)” and

replacing it with “FC-CR NO. 07-1-0021.”
           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:   Honolulu, Hawai#i,   May 18, 2012.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna




                                  2